FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed September 2, 2021.  Claims 1-4, 21-23, 27-29, 36, and 51-52 have been amended and claims 15, 26, and 46-49 have been canceled.  All prior rejections of claim 26 are moot in view of the cancellation of that claim.  Claims 2-4, 21-24, 27-29, and 36 are withdrawn, and claims 1 and 51-52 remain under consideration.  It is noted that some claims have been amended in such a way that they now correspond to a different invention or species; particularly, claims 2-3 as amended are now limited to non-elected species (as they require combinations including the elected individual bacterial species), withdrawn claim 4 now appears to require detection of an additional or different target sequence (i.e., something other than SEQ ID NO: 3), and claim 36 is now directed to a non-elected species of a method (rather than a non-elected kit).   
Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objections to the disclosure, in view of the filing of a substitute specification; 
The objection to claim 2, in view of the correction of a typographical error; 
The rejection of claim 52 under 35 USC 112(b), in view of the amendment of the claim to remove indefinite language; and
The rejection of claims 51-52 under 35 USC 101, in view of the amendment of independent claim 51 such that it is no longer directed to an abstract idea.
Claims 1 and 51-52 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Non-compliant amendment entered as a courtesy
Applicant’s Amendment of September 2, 2021 fails to comply with 37 CFR 1.121(c), as several withdrawn claims have not been provided with the correct status identifiers.  While the amendment has been entered as a courtesy, future amendments should comply with 37 CFR 1.121(c).
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of “a bacterial species whose genome comprises the nucleotide sequence set forth in SEQ ID NO: 3”, in the reply filed on April 28, 2021 is again acknowledged.
Claims 21-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 2-4, 27-29, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 1 and 51-52 are directed to the elected species and are under consideration herein.
Declaration under 37 CFR 1.130
The Declaration under 37 CFR 1.130 of Drs. Yu, Sung, and Liang filed September 2, 2021 is insufficient to overcome the rejection of claims based upon Yu et al (Gut 66(1):70-78 [published online 09/25/2015]) as set forth in the last Office action because the Yu et al reference was published more than a year prior to the effective filing date of the claimed invention.  As was noted in paragraph 2 of the prior Office action, US provisional application 62/379,635 was not found to provide basis for the elected invention, and the effective filing date of the invention under consideration was found to be August 23, 2017.  While applicant’s Remarks of September 2, 2021 state that Yu et al “is not citable against this application, which has a priority date of August 25, 2016” (Reply page 7), this would only be the case if the provisional application provided basis for the claimed invention (and it is noted that applicant has not provided any arguments or reasons supporting a conclusion that the provisional application provides basis for the elected invention; applicant simply asserts that this is the case without explanation).  


Claim Rejections - 35 USC § 102
Claim(s) 1 and 51-52 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Gut 66(1):70-78 [published online 09/25/2015]; cited in IDS), as evidenced by the specification and Feng et al (WO2015018308A1 [02/12/2015]; previously cited), for reasons given in the prior Office action, which reasons are repeated below.  It is noted that the preferred embodiment of a quantitative PCR was addressed in the prior rejection, such that no new grounds of rejection are required to address amended step a) of the independent claims.
Initially, it is noted that the specification teaches that SEQ ID NO: 3 “is the nucleotide sequence of m482585” (see paragraph 49 at page 10).  Further, instant SEQ ID NO: 3 is 100% identical to SEQ ID NO: 10 of Feng et al (as is illustrated by the alignment provided in Appendix A); Feng et al teach that their SEQ ID NO: 10 is the sequence of m482585 (see page 24 at the first full paragraph).  Thus, the teachings of the specification and of Feng et al’s make clear that the claim limitation “the nucleotide sequence set forth in SEQ ID NO:3” is inherently met by the teaching of “m482585”.  
	Yu et al teach methods that include performing qPCR of m482585 on DNA obtained from stool samples of both colorectal cancer (CRC) patients and healthy controls, comparing the levels of m482585 in patients as compared to controls, and determining that m482585 is “significantly enriched” (i.e., increased) in CRC patients, meeting the requirements of steps a)-c) of independent claim 1, and step (a) of independent claim 51 (and clearly anticipating that claim) (see entire reference, particularly the description of “Sample collection and DNA preparation” at page 71, left column bridging to right column; “Validation of gene markers by qPCR” at page 72, left 
With regard to the prior rejection of claims under 35 USC 102, the reply of September 2, 2021 relies upon the Declaration addressed above as allegedly precluding the Yu et al reference as being considered as prior art; however, this argument is not persuasive for the reasons given above regarding the Declaration itself (which reasons are incorporated herein).  
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The reply of September 2, 2021 traverses the rejection on the grounds that the amended claims “recite a step of performing a polymerase chain reaction to amplify the nucleotide sequence of SEQ ID NO: 3”, which is “a concrete step of human action”.  This argument has been thoroughly considered but is not persuasive for the reasons indicated in the revised rejection above (specifically because this activity does not integrate the JE of the claim into a practical application, and does not add something “significantly more” than a JE). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634